Citation Nr: 1144089	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the Veteran's claim of service connection for a bilateral knee disability.  The Veteran timely appealed that issue.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in May 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in July 2010, at which time the claim was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As discussed below, the claim here is considered reopened; however, the issue of service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A previous rating decision, which denied service connection for a bilateral knee disability, is final.

2.  The evidence received since the last final decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral knee disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claim of service connection for a bilateral knee disability, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Initially, the Board notes that the current claims folder is a rebuilt file, and that the Veteran's service treatment records are not available for review.  A December 2007 letter noted that the previous claims folder had not been found and that the claims file was therefore rebuilt.  A Personnel Information Exchange System (PIES) request from October 2008 demonstrates that the Veteran's service treatment records were sent to the RO in September 1980.  The RO did a formal finding of unavailability for the Veteran's service treatment records in December 2008.

In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the July 2008 rating on appeal declines to reopen a previously denied claim of entitlement to service connection for bilateral knee disabilities.  As the claims folder is rebuilt, the record does not contain a copy of the prior final decision.  In any event, such earlier denial is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

While the Board notes that the previous rating decision is not of record, the VCAA notice, which is compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and dated in April 2008, stated that the previous decision denied service connection as the evidence did not relate the Veteran's bilateral knee disability to military service.  Thus, the evidence received since the last rating decision should relate to whether the Veteran's bilateral knee disability was incurred in or is related to military service.  

The Veteran stated at his hearing that he developed knee pain in service, though he never went on sick call and does not recall ever seeking treatment during military service.  He stated that he self-medicated during and after discharge from service until September 1971, when he sought treatment for right knee pain.  He stated that he was a diesel mechanic during military service, which required him to kneel on steel grating for several hours a day.  He expressed his belief that his knee disabilities began during military service.

Also, the Veteran submitted an October 2008 letter from the most recent private physician to complete his right knee total replacement surgery, Dr. D.L.B., M.D.  In that letter, Dr. D.L.B. stated that it "certainly seems plausible that" the Veteran's claimed duties in service "may have contributed to his longstanding knee dysfunction, surgeries, and ultimately his knee replacement."

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran's knee disabilities began in or are related to military service.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's bilateral knee disability claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for a bilateral knee disability is reopened, and to that extent only is the appeal granted.


REMAND

In the previous remand, the Board instructed that the Veteran undergo a VA examination for his claimed knee disabilities; such an examination occurred in September 2010.  The VA examiner opined that it was less than 50 percent probable that the Veteran's diagnosed bilateral baker's cysts, degenerative joint disease, and chondromalacia of the knees were due to injuries sustained while on active military service.  He noted that there were no medical records to support the Veteran's claim and that the claim was not made within one year of discharge from service.  He also stated that there were no service treatment records available for review as they were either lost or destroyed.  He further stated that the Veteran was not seen for a left knee condition until 1983.  He concluded that there was no medical evidence to support the Veteran's claim of service connection for either knee.

The Board finds that such an opinion is insufficient to decide the claim.  The Board is well aware that the Veteran's service treatment records are not available for review in this case, and the examiner's opinion appears to be entirely predicated on the fact that there is no documentation of any injury while in military service.  The examiner did not address the lay evidence of injury due to repetitive kneeling on steel grating during military service, nor whether such kneeling would have produced the Veteran's baker's cysts that eventually required removal.  Finally, the medical records demonstrate that the Veteran had a baker's cyst removed from his left knee in approximately 1979, which is four years prior to the examiner's stated date of onset of left knee pathology in his rationale.  (See January 1983 x-ray report from Itasca Memorial Hospital.)  In light of the above deficiencies, the Board finds that the case must again be remanded for an addendum opinion to the September 2010 VA examination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, private treatment records from February 2008 note that the Veteran receives medical treatment from the St. Cloud VA Medical Center and from Dr. H.M. at New Spirit Women's Clinic.  VA treatment records are of record through October 2009; however, it does not appear that any attempt has been made to obtain the noted treatment records from Dr. H.M.  Accordingly, on remand, ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the St. Cloud VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed knee disabilities since discharge from service and which is not already of record, including Dr. H.M. at New Spirit Women's Clinic.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following completion of the above to the extent feasible, the RO/AMC shall furnish the Veteran's claims file to the September 2010 VA examiner in order to provide an addendum to the September 2010 VA examination report.  

The examiner is again asked to render an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disabilities, including the baker's cysts, chondromalacia and arthritic conditions thereof, are related to military service, including repetitive kneeling on steel grating during service. 

The VA examiner must specifically discuss the Veteran's lay evidence of knee pain during military service as a result of his repetitive kneeling on steel grating while servicing diesel engines as a diesel mechanic.  He should also address whether such kneeling resulted in the formation of the Veteran's baker's cysts, which he had removed in 1978 and 1979 from his right and left knees, respectively.  The examiner should also discuss the Veteran's claimed continuity of symptomatology from discharge from service until initially seeking treatment in September 1971.

If it is determined that either knee is etiologically related to the Veteran's period of active service, the examiner is also requested to opine whether it is at least as likely as not that any disability found in the other knee is secondary to the knee determined to be etiologically related to service.  In this regard, it should be determined whether the knee found to be etiologically related to service either (a) caused or (b) aggravated (permanently worsened beyond the normal progression of that disease) any knee disability found in the other knee.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

If the September 2010 VA examiner is not available to respond, another examiner of similar qualifications may opine as to the above.  If the September 2010 VA examiner, or any subsequent examiner, finds that the above questions cannot be answered without another VA examination, such should be scheduled and the file must be reviewed in conjunction with such examination and the examiner must respond to the questions posed above.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a bilateral knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


